Per Curiam.
Petitioner pro se pursuant to Rule 2-40A of this Court has filed petition for citation asking that the public defender be cited to show cause why he should not represent the petitioner as to the redress he seeks growing out of the judgment of his conviction in the Starke Circuit Court.
Petitioner states he was indicted for first degree murder, that the court appointed counsel to represent him, that he was tried by a jury and convicted resulting in his sentence to the Indiana State Prison for life.
Petitioner has further stated that he previously filed petition for writ of error coram nobis which was denied by the Starke Circuit Court on May 10, 1962, and that he has desired that the public defender represent him in a belated motion for a new trial under Rules 2-40 and 2-40A of this Court.
The petition is now referred to the public defender for investigation and report to this Court, pending further action taken by this Court in this matter.
Note. — Reported in 202 N. E. 2d 161.